Citation Nr: 1629068	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-23 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder, to include Eales Disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2011 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing for all of the appellate issues in the VA Form 9s VA received in September 2011 (eye) and September 2012 (hearing loss and tinnitus).  The RO scheduled the hearing for June 2013.  The Veteran did not attend the hearing nor did he seek to reschedule it.  The Board therefore finds the Veteran has withdrawn his request pursuant to 38 C.F.R. § 20.702(d).

The Board decides Issues 1-2 below.  The Board REMANDS Issue 3 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. None of the Veteran's auditory thresholds in each of the following frequencies -500, 1000, 2000, 3000, or 4000 Hertz - is 40 decibels or greater.  

2. Only one of the Veteran's auditory thresholds in each of the following frequencies -500, 1000, 2000, 3000, or 4000 Hertz - is 26 or greater.  

3. The Veteran's speech recognition scores are 94 percent bilaterally.  

4. Military service caused the Veteran's tinnitus.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has provided the required notice, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and VA treatment records.

VA has also assisted the Veteran by examining him in April 2011 for his hearing loss claim.  The Board finds that the examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with tinnitus, and tinnitus is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

As to the first prong of a service connection claim (current disability), VA examined the Veteran in 2011.  No additional audiological testing is in the claims file.

The results of the 2011 audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Left Ear
5
5
10
25
20
Right Ear
5
5
15
15
30

Additionally, the Veteran had Maryland CNC speech recognition scores of 94 percent bilaterally.

None of the Veteran's auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  Also, only one of the Veteran's auditory thresholds for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 or greater.  Furthermore, the Veteran's speech recognition scores are 94 percent bilaterally. 

The Board acknowledges the Veteran's assertion that tinnitus was causing problems, not hearing loss; as well as the fact that he did not have a problem with hearing loss.  However, as this issue was perfected to the Board, it must be adjudicated.
As described, pursuant to 38 C.F.R. § 3.385, the Veteran has not been shown to have a hearing loss disability by VA standards in either ear.  Without a current hearing disability, the Board must deny his claim as a matter of law.

Tinnitus

As discussed above, the United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

The Veteran has tinnitus.  Additionally, he was in combat, as established by the conferring of a Bronze Star Medal with Valor device.  Pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts that the claimed acoustic trauma inherent in his artillery service occurred.  Thus, he has satisfied the first two prongs of a service-connection claim.

The 2011 VA examiner did not find a nexus between the Veteran's combat service and his tinnitus.  Notwithstanding this, the tinnitus claim may be supported by evidence of a continuity of symptomatology or on a presumptive basis.  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced tinnitus since discharge.  See September 2012 VA Form 9.  He is competent to report post-service symptoms of ringing in his ears, as he is uniquely qualified to describe such symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469.  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of tinnitus in the claims folder is from the 2011 VA audiology examination report.  This first treatment is over 40 years after discharge from service.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  While there is a lack of contemporaneous medical evidence of tinnitus for over 40 years, nothing contradicts the Veteran's statement, which the Board has found to be fully credible, particularly in light of his combat status.  Accordingly, this militates in favor of a nexus between the Veteran's current tinnitus and any acoustic trauma during service, and service connection is granted.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.





REMAND

In a February 2011 statement, the Veteran asserted that he had no family history of eye diseases, but he had developed chronic dry eye, macular hole, Eales disease and cataracts before the age of 60.  He indicated that he had experienced grainy, discolored, dry eyes which had begun in Vietnam from dust that was stirred up by helicopters and from dust storms. 

In his VA Form 9 received in September 2011, the Veteran suggested that his exposure to herbicides during his combat service in Vietnam caused his eye disorder.  The RO verified his combat service, as seen in a January 2011 rating decision granting service connection for posttraumatic stress disorder.  Given his combat status and presumed exposure to herbicides, the Board will order an examination to determine the nature and etiology of the disorder.  
  
Also, the VA treatment records in the claims file show VA, in addition to the private physicians the Veteran has cited, is treating his eye disorder.  There are outstanding records, so remand is warranted to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Obtain:

(a) all VA treatment records from the Columbia VA Medical Center system dated from 2012 to present that are not already of record.  
(b) the eye examination from Hopkins Eye Center, as reviewed in a September 27, 2012 VA treatment record.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the nature and etiology of any eye disorder.

The examiner should diagnose any current eye disability to include: chronic dry eye, macular hole, Eales disease and cataracts.  For any eye disability that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the disability either began during or was otherwise caused by the Veteran's military service, to include as a result of his presumed herbicide exposure while stationed in Vietnam.  Why or why not?  

3. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


